FILED
                           NOT FOR PUBLICATION                              JUL 18 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EDWARD ZIMBELMAN,                                No. 13-17479

              Plaintiff - Appellant,             D.C. No. 2:13-cv-02143-APG-
                                                 VCF
  v.

SOUTHERN NEVADA REGIONAL                         MEMORANDUM*
HOUSING AUTHORITY and JOHN
HILL,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                        Argued and Submitted July 10, 2014
                            San Francisco, California

Before: N.R. SMITH and CHRISTEN, Circuit Judges, and PIERSOL, Senior
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.

                                          1
      Edward Zimbelman is a convicted sex offender subject to a lifetime

registration requirement. He disclosed this fact on his application to federally-

assisted housing and was admitted. The housing authority is now trying to evict

Zimbelman because he is a registered sex offender. Zimbelman sued the housing

authority under 42 U.S.C. § 1983 and asked the district court to preliminarily

enjoin the housing authority from evicting him. The district court refused, and

Zimbelman appeals. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we

review the district court’s decision for abuse of discretion. See Perfect 10, Inc. v.

Amazon.com, Inc., 508 F.3d 1146, 1157 (9th Cir. 2007).

      “A plaintiff seeking a preliminary injunction must establish that he is likely

to succeed on the merits, that he is likely to suffer irreparable harm in the absence

of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Natural Res. Def. Council, 555 U.S.
7, 20 (2008).

      Federal law prohibits an owner of federally-assisted housing from renting to

convicted sex offenders who are subject to lifetime registration requirements. 42

U.S.C. § 13663(a). The parties’ lease contract also prohibits convicted sex

offenders who are subject to registration requirements from renting in Southern

Nevada Regional Housing Authority’s facility. For this reason, Zimbelman is

                                            2
unlikely to succeed on the merits of his claim. We recognize that Zimbelman may

face significant hardship if he is evicted. We also recognize that § 13663(a) seeks

to protect the other residents of federally-assisted housing and to fairly allocate

limited rental spots. Having analyzed all of the Winter factors, we conclude the

district court did not abuse its discretion by refusing to grant a preliminary

injunction.

      The district court’s ruling is AFFIRMED.




                                           3